MEMORANDUM **
Angel Mario Gonzalez-Medina appeals from the 60-month sentence imposed following his guilty-plea conviction for illegal entry and misuse of a passport, in violation of 8 U.S.C. § 1325 and 18 U.S.C. § 1544. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
As an initial matter, the government contends that Gonzalez-Medina’s appeal is barred by an appeal waiver contained in the plea agreement. The district court’s oral pronouncement that Gonzalez-Medina retained the right to appeal rendered the appeal waiver unenforceable. See United States v. Buchanan, 59 F.3d 914, 917-18 (9th Cir.1995).
Gonzalez-Medina contends that the district court erred during sentencing by relying on unreliable hearsay statements contained in the presentence report. The statements relied upon contained sufficient indicia of reliability. See United States v. Chee, 110 F.3d 1489, 1492 (9th Cir.1997). Moreover, the record reflects that the district court considered the challenged statements as only one aspect of an otherwise thorough 18 U.S.C. § 3553(a) analysis. Accordingly, the sentence is procedurally sound and substantively reasonable. See United States v. Stoterau, 524 F.3d 988, 999-1002 (9th Cir.2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provid*388ed by 9th Cir. R. 36-3.